Title: To George Washington from Philip John Schuyler, 31 October 1780
From: Schuyler, Philip John
To: Washington, George


                  
                     Dear Sir
                     Saratoga October 31st
                        -November 1780
                  
                  After the enemy had taken Fort George and Fort Ann and burnt the
                     Farm houses and barns In the northern part of this district and destroyed all
                     most the whole of those in Kings and Queensborough townships, they retired to
                     Ticonderoga in the vicinity of which place they Continued until the 22d Instant,
                     and then fell down the Lake to about ten miles north of Crown point, On
                     Wednesday the 25th the whole embarked In their batteaus and proceeded towards
                     St Johns, but were soon met by an express boat which brought them all back, On
                     the Evening of that day a reinforcement arrvid of between five and 14 hundred,
                     my Informant left them on the thursday morning but without being able to learn
                     their Intentions, he supposes they amount to about Fifteen or Sixteen hundred,
                     Including Indians and Tories. Capt Chipman of Warners regiment who Commanded
                     at Fort George when It was surrendered returned here yesterday, on parole as he
                     Says to remain until May next unless exchanged, and that they have agreed to
                     take any person whatever for him but wish to have a Dr Smith, a tory residing
                     at Albany. What Induced this Indulgence to Chipman I know not. various are the
                     Conjectures, and unfavorable to Chipman before his return It was reported by
                     some of his own men that he frequently went Into the woods near Fort George
                     alone, and Continued for hours together. I inquired of one of his officers, who
                     declared he had heard of such report, but declared It to be false as he would
                     have known It, being then at the fort. About Eleven this morning I received a
                     letter from Mr John Williams concerning Copies of Letters from Colo. Eathan
                     Allen and Colo. Webster of the Charlotte County Militia, copies whereof I have
                     the honor to Inclose; Sending a flag to Vermont for the purpose of exchanging
                     prisoners appears to me only as a cover to Some design of the Enemy, and gives
                     me much uneasiness, especially as rumours prevail that the person whom Your
                     Excellency was Informed to have been In New York In July last is negotiating
                     with the Enemy and that he has been in New York but I cannot learn that any one
                     can positively ascertain either of these facts I shall attempt an Investigation
                     of the truth.
                  Gen. Heath in a letter of the 21st Instant to Colo. Gansevoort
                     Intimates as If his regiment was to return to west point If he does, this part
                     of the Country will be so entirely exposed that I make no doubt but the
                     Inhabitants will leave their plantations. I have therefore to Intreat Your
                     Excellency to permit It to remain In this Quarter.
                  November 1st About twelve last night I received another letter
                     from Colo. Webster Copy whereof I also transmit. by these
                     Letters from a Justice Clark and Mr Williams I find Allan has dismissed his
                     Militia, and that It is believed a Compact has been made with him, Indeed
                     Webster Intimates It as your Excellency will perceive by his last letter.
                     Should this really be the Case, It will be a most disagreable Circumstance and
                     unless a Speedy Interposition takes place the Consequences may prove extreamly
                     prejudicial to the Common Cause; The Militia are so harrassed that I much doubt
                     If we shall be able In time to collect a body sufficient to oppose the Enemy If
                     their force is such as stated In the letters and Information. I have however
                     hoped that the Severe Snow & rain Storm which now prevails, will at
                     least retard their March if not oblige them to return to Canada. Be so good as
                     to make my Compliments to Colonel Hamilton and the other Gentlemen of the
                     Family and to advise the former that I cannot do myself the pleasure to answer
                     his favors of the 17th & 21st inst; as this is the last sheet of paper
                     I have. I have taken the liberty to leave this under flying seal for the
                     perusal of Governor Clinton. I am Dr Sir with every affectionate Sentiment, and
                     perfect Esteem Your Excellencys Most Obedient Hum
                  
                     Ph; Schuyler
                  
                  
                     His Excellencys General WashingtonI am this moment Informed that the person I have alluded to
                        In this letter, has been in Canada about Six weeks ago, but the Information
                        is not such as I can depend upon.
                  
                  
                Enclosure
                                    
                     
                        
                           c.31 October 1780
                        
                     
                     SirHead Quarters Castleton Vt. 29th Octor
                     1780Last evening I received a Flag from Major Carelton Commanding the
                     British Troops at Crown point with a proposal from General Haldermand
                     Commanding in Chief in Canada for Settling a Cartel for the Exchange of
                     prisoners.
                  Major Carelton has pledged his faith that no Hostilities shall be
                     committed on any Posts, or Scouts within the Limits of this State during the
                     negotiation.
                  Least your State should suffer an invasion in the Interim of time
                     I have this day dispatched a Flag to Major Carelton Requesting that he extend
                     Cessation of Hostilities on the Northern posts & frontiers of New York—you will therefore Conduct your affairs as to Scouts &ca only on the
                     defensive untill you hear further from me. I am &c.Ethan AllenColo. Webster to be Commanuated to Col. Williams and the
                        other posts on your frontiers. } a Copy.
                  The above  I received the 30th instant & immediately
                        dispatched a copy for the perusal of General Schuyler, and by him to be sent
                        to Colo. Gansevort making no doubt but the General would make it Circular
                        in the proper Channel—I called a Counsel of my Officers—to see what we had
                        best do (as General Allen had dismissed his Militia) upon the whole our
                        fears were rather increased as diminished—The best accounts of the Enemys
                        numbers is 15 or 1600 Hundred and has got a fresh Supply of provisions
                        &c. with a reinforcement as to numbers uncertain—In writing of this
                        I have recieved the following Express.
                     Fort Warner October 30th 1780 7 OC. P.M.By certain intelligence received by Lieut. Cox of my
                           detachment who return’d this day at 1 O’Clock at Fort Vengeance from a
                           Scout he informs that yesterday at 2 O’Clock past meridian he saw five
                           Ships some Gondolas a great number of batteaus so that the Lake look’d
                           black for a mile in length all sailing to the Southward—he saw them from
                           their March at Crown point Sail some Miles. A great number of fires  towards Putnams point now burning—These are to
                           notify you to give a good look out for I believe that they intend to make
                           a forced march on the New York frontiers. I am &c.Ebr Allan Majr
                           Commandga CopyN.B. General Allan is on his way home. I am afraid the Enemy have
                           out Genera’l him. Alexr WebsterI remain at Granvail near Skeensborough
                           and about three hundred Men of the Enemy comes this way which is very
                           likely to me unless I am imediately reinforced they will
                           be upwards of 5 to one. I keep a good Scouts from South to East bay. I shall be glad to be Informed by the returning Express what I have to depend
                           upon. I am with due respect Your Humble Servt
                        Alexr Webster
                     
                     
                        
                        
                     General Schuyler will please to read the above &
                           if Col. Gansevort at Fort Edward will please to send
                           him a Copy & Send one to Gen. Ten broak who is
                           requested to forward it to the Governor.
                     
                     
                Enclosure
                                    
                     
                        
                           31 October 1780
                        
                     
                     SirRheeport Vt. about
                        break of day of the 31st Octo. 1780Majr Ebr Allen who Commands at Pitsford has sent an express after
                     me to this place informing me that one of his Scouts at one or two of the Clock
                     P.M. of the 29th out from Chimney point discovered.Four or five Ships &
                     Gun boats & batteaux the lake Covered black all making Sail to
                     Ticonderoga Ships flying to & from the Vessels to the batteau giving
                     orders & the foregoing is quoted from his letter Verbatum.But I
                     cannot imagine that Majr Carelton will violate his Truce I have sent Majr Clark
                     with a flag to Majr Carelton particularly to confirm the Truce on my part I
                     have given him to understand that no hostilities will be permitted on my part
                     & likewise to intercede on the behalf of the frontiers of N. York.
                  That the motion of the british may be on their design I know not
                     you must judge for yourself & Send out scouts to further discover the
                     condition of the enemy. Major Allen thinks they have a design against your
                     state from Your Humle Servant Eathan Allantrue copy
                  Received this  about this day eleven o’Clock A. M. and am persuaded our
                        situation is truly dangerous. I expect to hear by some of my Scouts Every
                        moment that the Enemy is at hand and If we are obliged to leave this place
                        the Inhabitants will move off, and there is no telling where It will end.
                           I make no doubt but at first sight It will appear
                           that the Grants have left us to ourselves either to stand or fall. I
                        hope the most speedy exertions will be used to oppose the Enemy. I have out
                        strong and active Scouts and beg a Speedy answers. I am with great Esteem
                        Your Humble Servant
                     
                        Alexr Webster
                     
                     
                        N:B: Gen. Schuyler will please to read the Inclosed and
                           give the Commander at Fort Edward notice and Immediately send this Forward
                           to Gen. Ten Broeck who is required to give the Governor
                           notice I hope you have received mine of this date and will take of the
                           difference, pray faver me with a little writing paper
                           or I shall be prevented giving Information.
                     
                  
               